[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               July 20, 2005
                                                         THOMAS K. KAHN
                             No. 04-16227
                                                             CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 04-00143-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

KURT ALLEN KIMBLE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 20, 2005)

Before DUBINA, HULL and WILSON, Circuit Judges

PER CURIAM:
      Gerald S. Bettman, appointed counsel for Kurt Allen Kimble in this direct

criminal appeal, has moved to withdraw from further representation of Kimble and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kimble’s conviction and

sentence are AFFIRMED.




                                          2